Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Advisory Action is responsive to the communication filed on 03/25/21.


Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art applying the teachings of Kiwimagi (e.g. remotely controlling building components for regulating environmental conditions via at least temperature and lighting), to the teachings of Reichard (e.g. remotely controlling aquarium habitat environments via at least temperature and lighting), would achieve an expected and predictable result by controlling aquarium habitat components in much the same way as controlling building components for achieving a target environment.  An aquarium, though different with respect to the occupant type, represents a controllable structure comprising substantially identical elements (e.g. lighting, temperature, pump, and sensors).  One of ordinary skill in the art would realize an improved invention by applying building automation system technologies to remotely controlled aquariums, see additional motivational support, page 11, 02/08/21.
In response to applicant's argument that Kiwimagi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, one of ordinary skill in the art presented with the problem of remotely controlling an aquarium environment would look to prior art systems for regulating building environments.  For example, given a problem of developing control scenes for an aquarium based on component capabilities would look to Kiwimagi and other building automation systems for enabling a user to define control scenes for a target environment.  Generally, absent Applicant defining the problem to be solved, the Examiner respectfully submits the building management system technologies would have logically commended itself to managing remotely controlled aquarium habitats.

Examiner suggested amendment:
    Further mirroring claim 13 limitations into claim 1 and providing further description of the first and second control modes having associated time periods would appear to substantially advance prosecution.  




Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117